SILVESTRI, Senior Judge.
Sacred Heart Hospital (Employer) petitions for review of an opinion and order of the Workers’ Compensation Appeal Board (Board) which reversed the decision of the Workers’ Compensation Judge (WCJ) and granted the claim and reinstatement petitions of Barbara Mutis (Claimant).
The facts, as found by the WCJ, are as follows.
1. The claimant suffered a back injury in October of 1988 while in the employ of defendant, Sacred Heart Hospital. Claimant returned to work at Sacred Heart Hospital in February of 1990. A Supplemental Agreement was executed reflecting claimant’s return to work at no loss of earnings on February 17,1990.
2. From February 17,1990 through April 20,1993 claimant performed her pre-injury duties without restriction and did not experience an increase in pain.
3. On April 21,1993 claimant experienced back pain when she reached over a bed to pull a patient onto a bed pan.
4. Claimant notified defendant of her injury on April 21, 1993, the date of its occurrence.
5. On January 27,1994 claimant returned to work at a loss of earnings.
6. The claimant presented no medical testimony in support of her petitions. Following the April 21, 1993 incident at work, the claimant’s pain in her back and legs worsened over the course of several months. On September 10, 1993 the claimant began missing work with the defendant.
The WCJ found no obvious causal connection between Claimant’s prior injury and the incident occurring on April 21, 1993 and thus, denied the claim and reinstatement petitions on the basis that Claimant failed to produce any medical testimony in support of her petitions.
The Board accepted the findings of the WCJ but determined the WCJ erred in denying the reinstatement petition for Claimant’s failure to present medical testimony. The Board concluded that unequivocal medical evidence is not necessary for the Claimant to establish that the original work-related injury continues. Having concluded that Claimant’s testimony satisfied her burden of proof, the Board reversed the WCJ and granted the reinstatement petition. This appeal, which involves solely the reinstatement petition, followed.1
On appeal, Employer argues the Board erred in granting the reinstatement petition by misapplying the burden of proof.2 Our scope of review is limited to a determination of whether there has been a violation of constitutional rights, errors of law were committed, or whether necessary findings of fact are supported by substantial evidence. Nevin Trucking v. Workmen’s Compensation Appeal Board (Murdock), 667 A.2d 262 (Pa.Cmwlth.1995).
In order to establish the right to a reinstatement of workers’ compensation benefits following a suspension of those benefits, a claimant must demonstrate:
(1) that through no fault of her own her earning power is once again adversely affected by her disability; and
*579(2) the disability which gave rise to the original claim continues.
Pieper v. Ametek-Thermox Instruments Div., 526 Pa. 25, 584 A.2d 301 (1990). However, in Trumbull v. Workmen’s Compensation Appeal Board (Helen Mining Co.), 683 A.2d 342 (Pa.Cmwlth.1996), we emphasized that a claimant must still prove causation. In Trumbull, following a suspension agreement where the claimant petitioned for reinstatement of benefits, we held that although there is a presumption that the work-related injury of the claimant persists, it is the claimant’s burden to affirmatively establish that the work-related injury caused his or her present disability and loss of earning power.
Here, the record reveals that Claimant testified that there was no specific incident which precipitated her back pain in 1993 and that it gradually increased both at work and at home. R.R. 33a-34a, 37a. Claimant testified that she was “getting ready to bend over” when she felt the pain in her back and admitted that there was no specific incident precipitating the back pain and that she did not lose any time from work until September 9,1993 as she experienced a gradual increase in pain. R.R. 9a, 16a, 33a-34a.
The Claimant’s testimony surrounding her back condition in April of 1993 does not establish a causal connection between the 1988 work-related injury and the 1993 disability. This is particularly true when five years had passed since the initial injury.3 Because there was no obvious causal connection, the Board misapplied the burden of proof and erred in reversing the decision of the WCJ.
Accordingly, we reverse the order of the Board and reinstate the decision of the WCJ denying the reinstatement petition of Claimant.

ORDER

AND NOW, this 4th day of December, 1997, the March 10, 1997 order of the Workers’ Compensation Appeal Board is reversed.

. In her reinstatement petition dated November 17, 1993, Claimant states she "had an exacerbation of an injury, sustained on 4/21/93. The previous injury was in 11/88. I have been out of work since 9/9/93 due to the above 4/21/93 exacerbation of old injury....”


. Employer also asserts the Board erred in finding the WCJ accepted the testimony of Claimant as credible and persuasive. Because of our disposition of this matter, we do not address that issue.


. In Latta v. Workmen’s Compensation Appeal Board (Latrobe Die Casting Co.), 537 Pa. 223, 642 A.2d 1083 (1994), the Supreme Court noted that:
[T]he degree of inquiry and the difficulty of establishing that a work-related injury continues in any given case is necessarily governed by the nature of the injury and the length of time that has passed since the claimant originally established the existence of the work-related injury. Where a relatively short period of time has elapsed and/or the injury is one that has obviously continued, a claimant’s task is qualitatively simpler than if a considerable period of time has elapsed and/or the injury is one that is less obvious.
537 Pa. at 225 n. 4, 642 A.2d at 1085 n. 4.